DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a contact probe for a testing head of an apparatus for testing electronic devices, 
wherein the first section has a length greater than the second section and is configured to provide a damping effect during contact with the device under test, and
wherein the first end portion and the second end portion are opposite terminal end portions of the contact probe, in combination with all other elements of claim 1.

Claims 2-4 are also allowed as they further limit claim 1. 

Regarding claim 5, the prior art of record taken alone or in combination fails to teach a testing head for an apparatus for testing electronic devices, comprising
the at least one guide comprising electrical connectors configured to be electrically contacted by the second sections of the contact probes, in combination with all other elements of claim 5.

Claims 6-15 are also allowed as they further limit claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LEE E RODAK/Primary Examiner, Art Unit 2868